NOTE: This order is n011precedentia1..
United States Court of AppeaIs
for the FederaI Circuit
FLORENCE FASHIONS (JERSEY) LIMITED,
Appellant, '
V.
VALENTINO U.S.A., INC.,
Appellee.
2011_1110 _
(Opp0siti0n N0s. 91094961 and 91095203)
(Cance1lati0n N0s. 92029390 and 92029476)
Appea1 from the United States Patent and Trademark
Office, Tradeniark Tria1 and Appea] B0ard.
ON MOTION
ORDER
Fl0rence Fashi0ns (Jersey) Limited moves for a 30-
day extension of time, until I\/lay 8, 2011, to file its princi-
pal brief Va1entin0 U.S.A., Inc. opposes. Florence Fash-
ions rep1ies.
Up0n consideration thereof

FLORENCE FASHIONS V. VALENTINO USA
IT IS ORDERED THAT2
The motion is granted.
2
FOR THE COURT
APR 1 8  /s/ Jan Horbaly
Date J an Horba1y
C1erk
cc: Linda K. McLeod, Esq.
Anne M. Sterba, Esq.
s21
FILED
u.s. comer oF APPEALs FOR
THE FE0ERAL macon
APR 1 8 2011
1Aumas.\iv
ocean